                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



HAMLET GARCIA, JR.,                             :
                          Plaintiff,            :
                                                :              CIVIL ACTION
                    v.                          :              No. 17-3381
                                                :
BUCKS COUNTY JUSTICE CENTER, et al.,            :
                   Defendants.                  :

 

                                        ORDER

      This 26th day of March, 2019, for the reasons stated in the accompanying memorandum,

Defendants’ Motion for Summary Judgment is GRANTED. Plaintiff’s complaint is

DISMISSED with prejudice.




                                                      /s/ Gerald Austin McHugh
                                                United States District Judge
